IN THE SUPREME COURT OF IOWA
                              No. 16–2087

                         Filed October 27, 2017


STATE OF IOWA,

      Appellee,

vs.

BRIAN PATRICK CLEMENS,

      Appellant.

      Appeal from the Iowa District Court for Mahaska County, Randy

DeGeest, Judge.



      An individual appeals the denial of his motion to expunge the

record of a dismissed simple misdemeanor proceeding. REVERSED AND

REMANDED.



      Gina Messamer and Brandon Brown of Parrish Kruidenier Dunn

Boles Gribble Gentry Brown & Bergmann L.L.P., Des Moines, for

appellant.


      Thomas J. Miller, Attorney General, and Emily Willits and

David M. Ranscht, Assistant Attorneys General, for appellee.
                                      2

MANSFIELD, Justice.

      I. Introduction.

      What is a “criminal case”?      Today, we are asked to answer this

seemingly simple question in the context of Iowa’s recently enacted

expungement law. That law mandates expungement of the record when

“[t]he criminal case contains one or more criminal charges in which an

acquittal was entered for all criminal charges, or in which all criminal

charges were otherwise dismissed.” Iowa Code § 901C.2(1)(a)(1) (2017).

      In 2011, the defendant in this case was charged with several

aggravated misdemeanors in a multicount trial information.             At

approximately the same time, he was separately charged by criminal

complaint with a simple misdemeanor. Later, the defendant reached an

agreement to plead guilty to a lesser included offense of one count of the

trial information. All other charges, including the simple misdemeanor

criminal complaint, were dismissed.

      In 2016, following enactment of the expungement law, the

defendant sought expungement of the record of the dismissed simple-

misdemeanor complaint. The State resisted. Both the magistrate and

the district court denied relief. They reasoned that the misdemeanor was

factually related to the offense to which the defendant had pled guilty in

the trial information, and thus, both comprised a single criminal “case”

within the meaning of section 901C.2(1)(a)(1).

      On our review, we disagree.         Although both sides advance

reasonable interpretations of the law, we believe the defendant’s view

that “criminal case” as used in section 901C.2 refers to a single

numbered legal proceeding is more sound for a number of reasons.

Among other things, the defendant’s position is consistent with our prior

interpretations of the term in other contexts; it is supported by the
                                     3

legislative history; and it is easier to administer. Accordingly, we reverse

the district court’s judgment denying expungement and remand for

further proceedings.

      II. Facts and Procedural Background.

      On the afternoon of May 21, 2011, L.P. informed Oskaloosa police

that Clemens had been in a physical altercation with her and had

threatened her.    L.P. also reported seeing a handgun in the center

console of Clemens’s truck. Clemens left the scene before police arrived.

Based on a law enforcement bulletin, the Iowa State Patrol located

Clemens outside of his hometown of Ottumwa. At that time, he had two

semiautomatic handguns in his vehicle, as well as prescription drugs in

the name of another person.

      Clemens was arrested. Oskaloosa police filed criminal complaints

on May 23 in Case No. AGIN107785 accusing Clemens of two counts of

carrying weapons, one count of first-degree harassment, and two counts

of unlawful possession of prescription drugs. See Iowa Code §§ 155A.21,

.23; id. § 708.7(2); id. § 724.4(1) (2011).   All of these are aggravated

misdemeanors. Additionally, a separate criminal complaint was filed in

Case No. SMSM168241 accusing Clemens of domestic abuse assault, a

simple misdemeanor. See id. § 708.2A(2)(a). The charges were split into

two legal proceedings because the domestic abuse assault charge, as a

simple misdemeanor, was not an indictable offense.

      On May 31, a trial information was approved and filed in Case

No. AGIN107785 charging Clemens with two counts of carrying weapons,

one count of first-degree harassment, and two counts of unlawful

possession of prescription drugs. Clemens waived speedy trial.

      Several months later, Clemens moved to sever the carrying

weapons and prescription drug charges from the remaining charge in
                                    4

AGIN107785. Clemens maintained the weapons and drug charges arose

out of the stop by the Iowa State Patrol, a separate incident from the

earlier confrontation with L.P. The district court granted severance of the

prescription drug charges but deferred ruling on severance of the

carrying weapons charges, making that “subject to further motion by the

defendant.”

      On March 5, 2012, pursuant to a plea agreement, Clemens pled

guilty to third-degree harassment, a lesser included offense of first-

degree harassment.      As part of the plea agreement, the unlawful

possession of prescription drug charges, one of the carrying weapons

charges, and the domestic abuse assault charges were dismissed. The

State also entered into a deferred prosecution agreement as to the other

carrying weapons charge. That charge was later dismissed.

      On August 22, 2016, Clemens moved for expungement of the

record in SMSM168241, the simple misdemeanor proceeding in which he

had previously been charged with domestic abuse assault.         See Iowa

Code § 901C.2 (2017).    Clemens maintained that this “case” had been

dismissed and that the other statutory criteria for expungement had also

been met. See id. The State resisted. On September 21, a magistrate

judge denied Clemens’s motion. Clemens appealed to the district court.

      On November 8, the district court entered an order affirming the

magistrate’s denial of expungement. The court reasoned,

      The indictable misdemeanors were filed by trial information
      in AGIN107885 per Iowa Rule of Criminal Procedure 2.5.
      The simple misdemeanor domestic abuse assault charged in
      SMSM168241 was charged by complaint and affidavit as
      required by Iowa Rule of Criminal Procedure 2.54. The
      simple misdemeanor could not have been added as a count
      in AGIN107885 under the rules. This does not fail to make
      it part of the original “case.” The lesser included harassment
      charge that the defendant pled guilty to and was convicted of
      in Count 2 of the trial information derives from the same set
                                    5
     of circumstances as the charge in SMSM168241, the May
     21, 2011 threats and altercation at the storage facility in
     Mahaska County. They are part of the same case by
     definition. Therefore the requirement under Iowa Code
     Section 901C.1(2)(a)(1) that “all criminal charges were
     otherwise dismissed” has not been established by the
     defendant. The defendant is not eligible for expungement
     under Iowa Code.

     Clemens appealed to this court, and we retained the appeal.

     III. Standard of Review.

     “We review issues of statutory interpretation for correction of errors

at law.” Rhoades v. State, 848 N.W.2d 22, 26 (Iowa 2014).
     IV. Analysis.

     This case requires us to construe a recently enacted statute, Iowa

Code section 901C.2.    See 2015 Iowa Acts ch. 83, § 1 (adopting this

provision); 2016 Acts ch. 1073, §§ 183–84, 188 (making clarifying

amendments). Section 901C.2 provides in relevant part:

     901C.2. Not-guilty verdicts and criminal-charge dismissals—
     expungement

           1. a. Except as provided in paragraph “b”, upon
     application of a defendant or a prosecutor in a criminal case,
     or upon the court’s own motion in a criminal case, the court
     shall enter an order expunging the record of such criminal
     case if the court finds that the defendant has established
     that all of the following have occurred, as applicable:

           (1) The criminal case contains one or more criminal
     charges in which an acquittal was entered for all criminal
     charges, or in which all criminal charges were otherwise
     dismissed.

           (2) All court costs, fees, and other financial obligations
     ordered by the court or assessed by the clerk of the district
     court have been paid.

            (3) A minimum of one hundred eighty days have
     passed since entry of the judgment of acquittal or of the
     order dismissing the case relating to all criminal charges,
     unless the court finds good cause to waive this requirement
     for reasons including but not limited to the fact that the
     defendant was the victim of identity theft or mistaken
     identity.
                                    6
            (4) The case was not dismissed due to the defendant
      being found not guilty by reason of insanity.

              (5) The defendant was not found incompetent to stand
      trial in the case.

            b. The court shall not enter an order expunging the
      record of a criminal case under paragraph “a” unless all the
      parties in the case have had time to object on the grounds
      that one or more of the relevant conditions in paragraph “a”
      have not been established.

            2. The record in a criminal case expunged under this
      section is a confidential record exempt from public access
      under section 22.7 but shall be made available by the clerk
      of the district court, upon request and without court order,
      to the defendant or to an agency or person granted access to
      the deferred judgment docket under section 907.4,
      subsection 2.

             ....

            7. This section shall apply to all relevant criminal
      cases that occurred prior to, on, or after January 1, 2016.

      This statute was apparently enacted in response to our decision in

Judicial Branch v. Iowa District Court, which held that existing Iowa laws

did not require the removal of information relating to dismissed criminal

cases from the courts’ statewide computerized docket.             See Judicial

Branch, 800 N.W.2d 569, 571 (Iowa 2011).

      Iowa   Code   section   901C.2    sets   forth   five   prerequisites    to

expungement of a criminal record. See Iowa Code § 901C.2(1)(a)(1)–(5).

No one disputes that four of the five have been met. The dispute centers

on whether the requirement in section 901C.2(1)(a)(1) has been met.

      The statute is not a model of precise drafting.         It says that the

record of a case shall be expunged only if “an acquittal was entered for

all criminal charges, or . . . all criminal charges were otherwise

dismissed.” What if an acquittal was entered on some charges in a case

and the remaining charges in that case were dismissed? Literally, that

doesn’t seem to meet the standard of section 901C.2(1)(a)(1).                 Yet
                                      7

everyone seems to agree expungement would be appropriate, assuming

the other four criteria in section 901C.2(1)(a) were satisfied.

      The fighting issue here is the meaning of “case” as used in Iowa

Code section 901C.2. Is a case a particular numbered legal proceeding,

as urged by Clemens, or all the charges arising out of a single

transaction or set of circumstances, as argued by the State?

      This is a question of statutory interpretation.      In interpreting a

statute, we first consider the plain meaning of the relevant language,

read in the context of the entire statute, to determine whether there is

ambiguity. State v. Nall, 894 N.W.2d 514, 518 (Iowa 2017). If there is no

ambiguity, we apply that plain meaning.             Id.; see also State v.

Richardson, 890 N.W.2d 609, 616 (Iowa 2017) (“If the language is

unambiguous, our inquiry stops there.”). Otherwise, we may resort to

other tools of statutory interpretation. Nall, 894 N.W.2d at 518; see also

Richardson, 890 N.W.2d at 618 (“Because [the section at issue] is

ambiguous, we must employ additional tools of statutory interpretation

to ascertain statutory meaning.”).

      We believe there is ambiguity here. “Case” has various meanings.

Black’s Law Dictionary defines “case” as “[a] civil or criminal proceeding,

action, suit, or controversy at law or in equity.”       Case, Black’s Law

Dictionary (10th ed. 2014). Webster’s defines it as “a suit or action in law

or equity.”   Case, Merriam-Webster’s Collegiate Dictionary (11th ed.

2014). Applying the definition from Black’s, one could readily conclude

that SMSM168241 is a separate legal “suit” or “proceeding,” but part of a

larger “controversy.” “Action” is kind of a middle ground; substituting

the word “action” for “case” doesn’t seem to bring any clarity.

      Clemens points to two prior decisions in which we have equated

“case” with a numbered legal proceeding. In State v. Basinger, we held
                                        8

that in a joint trial of multiple defendants, each convicted nonindigent

defendant could be taxed a full jury fee and a full court reporter fee. See

Basinger, 721 N.W.2d 783, 785–87 (Iowa 2006). We said that “costs are

to be taxed by the case, that is, one fee for each case” and “each

defendant here had a case file with a separate case number.” Id. at 786.

In State v. McFarland, decided the same day, we applied the rule we had

just adopted in Basinger. See McFarland, 721 N.W.2d 793, 794 (Iowa

2006). The defendant had been convicted of multiple charges in three

numbered legal proceedings. Id. at 793. 1 Based on what we termed “the

one-fee-for-each-case rule,” we concluded the clerk of district court

properly taxed a court reporter fee “for each case.” Id. at 794.

      The State notes that we were interpreting a different Code

provision in Basinger and McFarland—namely, Iowa Code section 625.8.

That is true, but those decisions demonstrate that Clemens’s preferred

definition of “case” is at least plausible, since we adopted the same

definition ourselves in a different context.      Indeed, the State concedes

there is no “clear dictionary definition” and urges instead that we “search

for a reasonable interpretation that best achieves the purpose of the

statute.” Effectively, the State concedes that the term “case” as used in

section 901C.2 is ambiguous.

      One rule of statutory construction, to which we have already

alluded, is that “we read statutes as a whole.” Iowa Ins. Inst. v. Core Grp.

of Iowa Ass’n for Justice, 867 N.W.2d 58, 72 (Iowa 2015). According to

Iowa Code section 901C.1, expungement contemplates segregating the

record that is expunged. See Iowa Code § 901C.1 (stating that “unless

      1The  three numbered proceedings had been “combined for one proceeding.” See
State v. McFarland, No. 03–2034, 2005 WL 3477937, at *4 (Iowa Ct. App. Dec. 21,
2005).
                                     9

the context otherwise requires, ‘expunge’ and ‘expungement’ mean the

same as expunged in section 907.1” (emphasis omitted)); id. § 907.1

(defining “expunged” to mean a deferred judgment or “any other criminal

record that has been segregated in a secure area or database which is

exempted from public access”); cf. Stoddard v. State, 911 A.2d 1245,

1251 (Md. 2006) (noting that in Maryland, expungement may be

accomplished by “removal to a separate secure area” or by “obliteration”).

This tends to support the view that expungement in Iowa should go case-

number-by-case-number, rather than charge-by-charge.

      We may also consider the legislative history in interpreting an

ambiguous statute. See Iowa Code § 4.6(3); Abbas v. Iowa Ins. Div., 893

N.W.2d 879, 889–91 (Iowa 2017). As originally introduced in the Iowa

Senate, the expungement legislation would have required that “(1) the

defendant has not been charged with a crime in a related case”; and

“(2) if the defendant was charged with a crime in one or more related

cases, no charges are pending in a related case, the defendant has not

been convicted of a crime in a related case, and the dismissal of the case

was not part of a plea bargain.” S.F. 385, 86th G.A., 1st Sess. (Iowa

2015) (introduced). A “related case” was in turn defined as “a separate

criminal case that arises from the same transaction or occurrence or

from two or more transactions or occurrences constituting parts of a

common scheme or plan that form the basis for a criminal case.”           Id.

Hence, the original Senate version of what is now Iowa Code section

901C.2 would have prevented the outcome sought by Clemens in this

appeal.

      Significantly, in this Senate version, “case” clearly meant a distinct,

numbered legal proceeding. That is why the further concept of a “related

case” was utilized.
                                     10

        In the House, some aspects of the legislation changed.                The

provisions dealing with related cases were removed, a 180-day waiting

period and an opportunity to object were added, and the effective date

was clarified. See House Amendment 1176 to S.F. 385, 86th G.A., 1st

Sess. (Iowa 2015). Yet, the rest of the legislation remained essentially the

same.     There is no reason, therefore, to believe that the word “case”

suddenly took on a different meaning. The logical conclusion, rather, is

that the House intended to remove the bar on expungement of “related

cases.”   That is, each separately numbered legal proceeding would be

evaluated on its own, regardless of whether there had been a conviction

in another, factually related legal proceeding.

        Another rule of statutory construction is the presumption that “[a]

just and reasonable result is intended.”      Iowa Code § 4.4(3); see also

Porter v. Harden, 891 N.W.2d 420, 426, 427 (Iowa 2017) (applying this

rule); Iowa Ins. Inst., 867 N.W.2d at 75–76 (same). “Generally, we try to

interpret statutes so they are reasonable and workable.” State v. Iowa

Dist. Ct., 889 N.W.2d 467, 473 (Iowa 2017).

        The State argues it would be arbitrary and unreasonable to treat

the domestic abuse assault charge as a separate case just because it had
to be filed and prosecuted separately. See Iowa Rs. Crim. P. 2.51–2.75

(setting forth the special procedures that apply to simple misdemeanors).

The State emphasizes the dismissed domestic abuse assault charge was

factually related to the third-degree harassment charge to which

Clemens pled guilty: both arose out of the alleged altercation with L.P.

The State also points out that the domestic abuse assault charge in

SMSM168241       was   dismissed   pursuant       to   a   plea   agreement    in
                                         11

AGIN107885, which “underscores the intertwined nature of the two

charges.” 2

       While the State’s position makes some sense given the facts we

have here, any interpretation of the word “case” must apply across the

board. Under a factual-relatedness standard, practical problems come to

mind immediately.        Disputes will arise as to whether charges were

factually related or not.       The State maintains those disputes can be

easily resolved by a judge (or, as here, a magistrate). Still, there will be

contested litigation, often with only a minimal record as to what the

dismissed charge was about (assuming dismissal rather than an

acquittal after trial). A strict rule of “one case per case number,” on the

other hand, can be applied predictably, quickly, and in a ministerial way.

       In Iowa, counts may be joined in a single trial information without

meeting a factual-relatedness test. Indeed, rule 2.6(1) requires the State

to join offenses in a single information if they are merely alleged to

constitute “parts of a common scheme or plan.” If some counts of an

information are dismissed, will the defendant be able to ask for

expungement of those counts on the ground they were not factually

related to any counts on which a conviction was obtained?                        See

Stoddard, 911 A.2d at 1247–48 (holding that when the defendant was

charged in a single charging document with multiple burglaries at

different apartments in a single apartment complex over a two-month

period, and pled guilty to one of those burglaries, the charges relating to

the other burglaries should be expunged because they did not relate to



       2Of  course, charges that are part of the same plea bargain do not have to be
factually related. Whether charges are factually related and whether they were part of
the same plea bargain are two separate issues.
                                         12

“the same incident, transaction, or set of facts”).3         The State does not

concede this point and therefore is being inconsistent. The inconsistency

of the State’s position is another reason not to adopt it. In any event, it

may be unwieldy to expunge individual counts of a multicount criminal

proceeding that is otherwise public.

       Additionally, the State has not persuaded us that it would

necessarily be unfair for the public to be deprived of information about a

dismissed simple misdemeanor that was factually related to a charge on

which a defendant was convicted.                Simple misdemeanors are, by

legislative determination, the least serious crimes, and a dismissed

misdemeanor is one that was never proved.

       In reality, fairness may cut the other way and may actually

support a “one case per case number” rule.                 As we have already

discussed, Iowa Code chapter 901C apparently came about in response

to our decision in Judicial Branch, which noted that “one can learn of any

person’s past involvement with Iowa’s court system by making a few

mouse clicks and a few strokes at a keyboard.” 800 N.W.2d at 578; see

Iowa Code § 4.6(2) (stating that the court may also consider “[t]he

circumstances under which the statute was enacted”). The floor debates

on the bill show the concern over this issue, with legislators sharing

stories of constituents unable to find jobs because prospective employers

had found out about their dismissed cases via the internet. House Video

on    S.F.     385,     86th     G.A.,    1st     Sess.    (Apr.     14,    2015),

http://www.legis.state.ia.us/dashboard?view=video&chamber=H&clip=

1488&dt=2015-04-14&offset=1205&bill=SF%20385&status=r.

       3The court rejected the argument that “a continuing scheme” was enough to tie
the charges together for the purpose of avoiding expungement. Stoddard, 911 A.2d at
1255.
                                       13

      Thus, a driving concern behind chapter 901C was that a member

of the general public—such as an employer doing an informal

background     check—could      access      our     computerized       docket    and

potentially draw inappropriate inferences from the mere presence of a

criminal file relating to an individual, even though the criminal charges

were dismissed or the individual was acquitted. This same member of

the general public, though, would not likely be familiar with the ins and

outs of the Iowa Rules of Criminal Procedure. Thus, if two separate case

files show up in a records search, such as AGIN107785 and

SMSM168241, this hypothetical member of the public might well

conclude    that   the   dismissed    domestic      abuse    assault    charge    in

SMSM168241 related to a different incident, not the same incident as to

which the defendant entered a guilty plea in AGIN107785.

      In other words, instead of being necessary to give the public the

full picture of an alleged criminal incident that resulted in a conviction,

disclosure of a separate numbered legal proceeding involving a simple

misdemeanor could instead give the public the misimpression that the

defendant    was    involved   in    another      alleged   criminal    incident—a

misimpression we presume the legislature wanted to avoid. If the public

is likely to assume the existence of an additional alleged criminal

incident whenever the public records show an additional criminal

proceeding, then Clemens’s interpretation of the statute does a better job

of avoiding undue stigma.

      The State correctly notes that several other jurisdictions use a

factual-relatedness test for expungement.            In Ohio, “a trial court is

precluded . . . from sealing the record of a dismissed charge if the

dismissed charge arises ‘as a result of or in connection with the same

act’ that supports a conviction . . . , regardless of whether the dismissed
                                    14

charge and conviction are filed under separate case numbers.” State v.

Pariag, 998 N.E.2d 401, 403 (Ohio 2013).         In Maryland, as noted,

expungement depends on whether the individual charge arises out of

“the same incident, transaction, or set of facts” as the charge on which a

conviction was entered.     See Stoddard, 911 A.2d at 1247.        In New

Hampshire, a defendant—who was indicted on two counts of assault for

striking the same victim in the head with his fists twice in the same day

—could not get annulment of the charge on which the State entered a

nolle prosequi that was simply an “alternative theory to the assault

charge that resulted in a conviction,” even though separate docket

numbers were assigned to the two charges, where both had been

scheduled to be tried on the same date. State v. Bobola, 138 A.3d 519,

524–25 (N.H. 2016). In Tennessee, though, the supreme court held that

expungement operated on a charge-by-charge basis rather than on the

indictment as a whole. State v. L.W., 350 S.W.3d 911, 917–18 (Tenn.

2011).

      These decisions, however, turn on specific statutory language that

typically differs from Iowa’s.   For example, “when a person is charged

with two or more offenses as a result of or in connection with the same

act,” Ohio’s statute disallows expungement of any of those charges until

the person would be able to apply for expungement of all of them.

Pariag, 998 N.E.2d at 404 (quoting Ohio Rev. Code Ann. § 2953.52(A)(1)

(West 2013)). Likewise, under Maryland law, if a person is not entitled to

expungement of one charge in a “unit,” that person is not entitled to

expungement of any charge in that “unit,” and two or more charges are

considered to be a unit if they “arise from the same incident, transaction,

or set of facts.” See Stoddard, 911 A.2d at 1252 (quoting Md. Code Ann.

Crim. Proc. § 10-107 (West 2001)). New Hampshire law, it is true, uses
                                   15

the term “case,” N.H. Rev. Stat. Ann. § 651:5 (2017), but the Bobola court

emphasized that the two assault charges that had been assigned

separate docket numbers simply involved “the same conduct under an

alternative theory of culpability,” 138 A.3d at 525. Tennessee law also

used the term “case” at the time, in that the statute stated, “A person

shall not be entitled to the expunction of such person’s records in a

particular case if the person is convicted of any offense or charge,

including a lesser included offense or charge.” L.W., 350 S.W.3d at 917

(quoting   Tenn.   Code    Ann.   § 40–32–101(a)(1)(E)   (Supp.    2010)).

Nonetheless, the court equated “case” with “charge.” Id. at 917–18.

      For the foregoing reasons, we conclude that Clemens was entitled

to expungement of the record in SMSM168241.

      V. Disposition.

      We reverse and remand to the district court for further proceedings

consistent with this opinion.

      REVERSED AND REMANDED.